Name: Commission Regulation (EEC) No 10/90 of 4 January 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 90 Official Journal of the European Communities No L 4/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 10/90 of 4 January 1S »90 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom and Greece, and pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts for Italy for the beef and veal, milk and milk products and sugar sectors, and adjust the compensatory amounts applicable to Italy in the sectors concerned pursuant to Article 8 of Regulation (EEC) No 3153/85, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (J), as last amended by Regulation (EEC) No 3957/89 (4); 1 . The column headed 'Italy' in Parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto . 2 . The column headed 'United Kingdom' in Parts 1 , 2 , 3 , 4, 5 , 7, 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto. Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 27 December 1989 to 2 January 1990 for the Italian lira, the pound sterling and the Greek drachma lead, pursuant to Article 9 (2) of Regulation 3 . The column headed 'Greece' in Annex I is replaced by that in Annex I hereto . 4 . Annexes II and III are replaced by Annexes II and III hereto. 0 OJ NÃ ³ L 164, 24 . 6 . 1985 , p . 6 . O OJ No L 182, 3 . 7 . 1987, p . 1 . ( ») OJ No L 188 , 1 . 7 . 1989, p . 1 . O OJ No L 384, 30 . 12 . 1989, p . 1 . O OJ No L 310, 21 . 11 . 1985 , p . 4 . C) OJ No L 358 , 8 . 12 . 1989, p . 28 . Article 2 This Regulation shall enter into force on 8 January 1990 . No L 4/2 Official Journal of the European Communities 8 . 1 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 January 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission 8 . 1 . 90 Official Journal of the European Communities No L 4/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 21,344 21,344 31,055 31,055 21,344 21,344 20,277 20,277 20,277 19,466 19,466 21,344 21,344 20,277 20,277 25,877 24,383 29,881 9,605 20,682 19,855 20,682 20,682 40,222 27.947 27,252 30.948 30,948 30,948 21,771 20,682 28,387 20,682 20,682 21,771 20,682 20,682 5 387 5 387 7 839 7 839 5 387 5 387 5 118 5 118 5 118 4913 4913 5 387 5 387 5 118 5 118 6 532 6 154 7 542 2 424 5 220 5 012 5 220 5 220 10 153 7 054 6 879 7 812 7 812 7812 5 495 5 220 7 165 5 220 5 220 5 495 5220 5 220 3 382,8 3 382,8 4 922,0 4 922,0 3 382,8 3 382,8 3 213,7 3 213,7 3 213,7 3 085,1 3 085,1 3 382,8 3 382,8 3 213,7 3 213,7 4 101,2 3 864,4 4 735,9 1 522,3 3 277,9 3 146,8 3 277,9 3 277,9 6 374,9 4 429,3 4 319,2 4 905,0 4 905,0 4 905,0 3 450,4 3 277,9 4 499,1 3 277,9 3 277,9 3 450,4 3 277,9 3 277,9 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 4/4 Official Journal of the European Communities 8 . 1 . 90 Positive Negative CN code Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal fable Additionalcode Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 19,855 21,771 20,682 20,682 20,682 28,387 19,855 35,038 21,771 20,682 23,478 20,682 20,682 20,682 28,387 32,443 20,682 19,855 35,038 27,252 19,855 19,855 21,771 21,771 21,771 21,771 20,682 20,682 20,682 21,771 20,682 20,682 20,682 21,771 20,682 20,682 20,682 16,008 6,403 37,992 28,387 36,092 26,968 31,429 36,071 5 012 5 495 5 220 5 220 5 220 7 165 5 012 8 844 5 495 5 220 5 926 5 220 5 220 5 220 7 165 8 189 5 220 5 012 8 844 6 879 5 012 5 012 5 495 5 495 5 495 5 495 5 220 5 220 5 220 5 495 5 220 5 220 5 220 5 495 5 220 5 220 5 220 4 041 1 616 9 590 7 165 9 110 6 807 7 933 9 105 3 146,8 3 450,4 3 277,9 3 277,9 3 277,9 4 499,1 3 146,8 5 553,2 3 450,4 3 277,9 3 721,1 3 277,9 3 277,9 3 277,9 4 499,1 5 141,8 3 277,9 ' 3 146,8 5 553,2 4 319,2 3 146,8 3 146,8 3 450,4 3 450,4 3 450,4 3 450,4 3 277,9 3 277,9 3 277,9 3 450,4 3 277,9 3 277,9 3 277,9 3 450,4 3 277,9 3 277,9 3*277,9 2 537,1 1 014,8 6 021,4 4 499,1 5 720,3 4 274,2 4 981,2 5 716,9 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 8 . 1 . 90 Official Journal of the European Communities No L 4/5 Positive Negative Table Germany Spain . Denmark Italy France Greece Ireland Portugal CN code additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg ¢ 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 O O O o O o o 00 00 00 oo oo 00 00 00 oo oo 00 00 o o oo no 36,071 32,229 32,229 32,229 32,229 32,229 32,229 32,229 32,229 49,091 42,047 32,229 32,229 32,229 43,968 30,735 32,229 8,815 18,260 8,815 18,260 8,815 18,889 8,815 18,889 42,687 2,561 26,801 53,602 42,066 84,132 2,561 29,362 56,163 2,561 44,627 86,693 8,111 26,801 9 105 8 135 8 135 8 135 8 135 8 135 8 135 8 135 8 135 12 391 10 613 8 135 8 135 8 135 11 098 7 758 8 135 2 225 4 609 2 225 4 609 2 225 4 768 2 225 4 768 10 775 646 5315 10 631 8 343 16 686 646 5 961 11 277 646 8 989 17 332 2 047 5 315 5 716,9 5 108,0 5 108,0 5 108,0 5 108,0 5 108,0 5 108,0 5 108,0 5 108,0 7 780,4 6 664,1 5 108,0 5 108,0 5 108,0 6 968,5 4 871,2 5 108,0 1 397,1 2 894,0 1 397,1 2 894,0 1 397,1 2 993,8 1 397,1 2 993,8 6 765,6 405,9 9 976,5 19 953,0 15 659,0 31 317,9 405,9 10 382,4 20 358,9 405,9 16 064,9 31 723,8 1 285,5 9 976,5 No L 4/6 Official Journal of the European Communities 8 . 1 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta 2309 10 33 2309 10 51 2309 10 53 53,602 42,066 84,132 8,111 34,912 61,713 8,111 50,177 92,243 16,008 26,801 53,602 42,066 84,132 16,008 42,809 69,610 16,008 58,074 100,140 2,561 26,801 53,602 42,066 84,132 2,561 29,362 56,163 2,561 44,627 86,693 8,111 26,801 53,602 42,066  1 000 kg  10 631 8 343 16 686 2 047 7 362 12 678 2 047 10 390 18 733 4 041 5 315 10 631 8 343 16 686 4 041 9 356 14 672 4 041 12 384 20 727 646 5 315 10 631 8 343 16 686 64'6 5 961 11 277 646 8 989 17 332 2 047 5 315 10 631 8 343 19 953,0 15 659,0 31 317,9 1 285,5 11 262,0 21 238,5 1 285,5 16 944,5 32 603,4 2 537,1 9 976,5 19 953,0 15 659,0 31 317,9 2 537,1 12 513,6 22 490,1 2 537,1 18 196,1 33 855,0 405,9 9 976,5 19 953,0 15 659,0 31 317,9 405,9 10 382,4 20 358,9 405,9 16 064,9 31 723,8 1 285,5 9 976,5 19 953,0 15 659,0 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 ' 23-12 7543 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 00 OO 00 2309 90 31 2309 90 33 2309 90 41 2309 90 43 8 . 1 . 90 Official Journal of the European Communities No L 4/7 Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO 00 OO OO OO OO O O OO OO OO oo OO OO OO OO OO OO OO OO 84,132 8,111 34,912 61,713 8,111 &gt; 50,177 ; 92,243 16,008 26,801 53,602 42,066 84,132 16,008 42,809 69,610 16,008 58,074 100,140 16 686 2 047 7 362 12 678 2 047 10 390 18 733 4' 041 5 315 10 631 8 343 16 686 4 041 9 356 14 672 4 041 12 384 20 727 31317,9 1 285,5 11 262,0 21 238,5 1 285,5 16 944,5 32 603,4 2 537,1 9 976,5 19 953,0 15 659,0 31 317,9 2 537,1 12 513,6 22 490,1 2 537,1 18 196,1 33 855,0 (*) When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 4/ 8 Official Journal of the European Communities 8 . 1 . 90 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ ¢ DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 1 1 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 4,222 3,590 4,222 5,490 7,960 6,148 6,148 8,893 4,776 8,893 6,148 6,148 5,490 7,960 6,148 6,148 8,893 4,776 8,893 6,148 6,148 2,196 2,415 1,318 7,960 6,148 15,481 12,187 4,776 7,960 7,027 7,686 6,148 8,893 8,893 6,148 6,148 12,187 15,316 326.8 277.9 326,8 425,0 616,2 476,0 476,0 688,5 369,7 688,5 476,0 476,0 425,0 616,2 476,0 476,0 688,5 369,7 688,5 476,0 476,0 170,0 187,0 102,0 616,2 476,0 1 198,5 943,5 369,7 616,2 544,0 595,0 476,0 688,5 688,5 476,0 476,0 943,5 1 185,7 02-3 02-3 7039 7054 8 . 1 . 90 Official Journal of the European Communities No L 4/9 CN code Ireland Portugal £ Irl Esc 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 \ Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece I DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr 02-3 02-3 16-1 16-1 16-1 16-1 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7039 7054 7319 7322 7319 7322 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 o 00 oo oo oo 15,481 7,960 7,960 7,686 12,901 10,321 8,783 7,027 6,148 7,137 7,960 13,450 8,234 6,148 11,254 7,686 7,960 13,450 7,686 6,148 11,254 7,686 6,148 11,254 7,686 . 6,148 7,411 5,929 6,148 4,941 3,678 7,137 7,411 3,678  100 kg  1 198,5 616,2 616,2 595,0 998,7 799,0 680,0 544,0 476,0 552,5 616,2 1 041,2 637,5 476,0 871,2 595,0 616,2 1 041,2 595,0 476,0 871,2 595,0 476,0 871,2 595,0 476,0 573,7 459,0 476,0 382,5 284,7 552,5 573,7 284,7 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 4/ 10 Official Journal of the European Communities 8 . 1 . 90 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc (') C) (') C) o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 15,011 15,011 15,011 15,011 15,011 28,521 28,521 28,521 28,521 22,817 22,817 34,225 34,225 22,817 39,028 25,368 25,368 4,059 4,059 20,295 6,342 6,342 31,710 20,295 31,710 31,710 6,342 31,710 39,028 31,710 22,817 32,574 32,574 32,574 32,574 19,514 13,059 13,059  100 kg live weight  3 654 3 654 3 654 3 654 3 654  100 kg net weight  6 943 6 943 6 943 6 943 5 555 5 555 8 332 8 332 5 555 9 501 6 176 6 176 988 988 4 941 1 544 1 544 7 720 4 941 7 720 7 720 1 544 7 720 9 501 7 720 5 555 7 930 7 930 7 930 7 930 4 751 3 179 3 179 6 858,8 6 858,8 6 858,8 6 858,8 6 858,8 13 031,8 13 031,8 13 031,8 13 031,8 10 425,4 10 425,4 15 638,1 15 638,1 10 425,4 17 833,0 11 591,4 11 591,4 1 854,6 1 854,6 9 273,1 2 897,9 2 897,9 14 489,3 9 273,1 14 489,3 14 489,3 2 897,9 14 489,3 17 833,0 14 489,3 10 425,4 14 883,7 14 883,7 14 883,7 14 883,7 8 916,5 5 967,2 5 967,2 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O O O (2)(3) (2) 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 8 . 1 . 90 Official Journal of the European Communities No L 4/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne E.uropean Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 8 . 1 . 90No L 4/ 12 Official Journal of the European Communities PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Portugal CN code Table. Additionalcode Notes Germany Spain United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lie FF Dr £ Irl Nether ­ lands F1DM Pta Esc 100 pieces  0,582 1,699 0,582 77,2 225,4 77,2  1 00 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10.31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 2,531 4,117 3,903 2,782 4,068 3,180 3,616 3,939 3,974 4,356 4,844 5,881 6,535 5,575 6,097 5,811 3,616 3,939 3,974 4,356 5,881 6,535 5,575 6,097 5,811 10,716 4,333 3,299 2,284 5,966 5,604 10,1$2 2,284 8,346 4,792 335,7 546,0 517.6 369.0 539,5 421.7 479.5 522,4 527.1 577,7 642,4 779,9 866.6 739.4 808.5 770,7 479.5 522,4 527.1 577,7 779,9 866.6 739.4 808.5 770,7 1 421,1 574,7 437.6 302,9 791.2 743,2 1 346,3 302,9 1 106,9 635,5 8 . 1 . 90 Official Journal of the European Communities No L 4/ 13 Positive Negative CN code Germany Spain Portugal Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 3,299 2,284 6,359 2,981 5,365 10,152 2,284 12,803 10,716 7,188 6,706 6,392 3,299 2,284 9,145 5,966 8,840 5,604 8,384 10,152 2,284 10,716 4,333 3,299 2,284 5,966 5,604 10,152 2,284 8,346 4,792 3,299 2,284 6,359 2,981 5,365 10,152 2,284 12,803 10,716 7,188 6,706 6,392 3,299 2,284 437,6 302,9 843,3 395,3 711,6 1 346,3 302,9 1 697,9 1 421,1 953.3 889.4 847.8 437.6 302.9 1 212,8 791,2 1 172,4 743,2 1 111,9 1 346,3 302,9 1 421,1 574.7 437,6 302,9 791,2 743.2 1 346,3 302,9 1 106,9 635.5 437.6 302,9 843.3 395,3 711,6 1 346,3 302,9 1 697,9 1 421,1 953.3 889.4 847.8 437,6 302.9 No L 4/ 14 Official Journal of the European Communities 8 . 1 . 90 Positive Negative Germany Spain Denmark Italy France CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Greece Dr Ireland £ Irl Portugal EscDM Pta Bfrs/Lfrs Dkr Lit FF 100 kg   100 pieces   100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 9,145 5,966 8,840 5,604 8,384 10,152 2,284 5,076 1,214 0,416 3,667 17,162 7,481 7,994 16,575 4,254 7,949 11,167 10,702 11,167 14,888 2,017 14,888 2,017 1 212,8 791,2 1 172,4 743,2 1 111,9 1 346,3 302,9 673.2 161,0 55,2 486.3 2 276,1 992,1 1 060,2 2 198,2 564,1 1 054,2 1 480,9 1 419,3 1 480,9 1 974,5 267,5 1 974,5 267,5 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 ¢ 7324 Official Journal of the European Communities No L 4/ 158 . 1 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Portugal CN code Germany SpainNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 100 kg a + e 21,033 13,777 a + e 7 829,5 5 128,3 a + e 4 172 2 732 4 17221,033 d + f d + f a + c 13,777 a + c a + c a + c a + c a + c + f 7 829,5 d + f d + f a + c 5 128,3 a + c a + c a + c a + c a + c + f d + f d + f a + c 2 732 a + c a + c a + c a + c a + c + f Table Additionalcode Notes 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 . 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 " 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 a + c a + c + f a + c a + c a + c a+c + f a + c + f a + c + f 13,777 a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c + f a + c a + c a + c a + c+ f a + c + f a + c+ f 5 128,32 732 4 172 2 732 21,033 13,777 7 829,5 5 128,3 a + c a+ c d+f a + c+f a+c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c d + f a+c+f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f No L 4/ 16 Official Journal of the European Communities 8 . 1 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Ir Esc 100 kg  a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 3 510 3 598 3 644 a + c a + c a + c a + c a+c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 6 587,7 6 752,4 a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c+ f a + c + f a + c+f a+c+f 17,697 18,140 18,371 18,830 23,088 23,665 35,465 36,352 6 838,5 7 009,5 8 594,4 8 809,2 13 201,8 13 531,8 3 735 4 579 4 694 7 034 7 210 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 b x coef b x coef 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coefb x coef b x coef b x coef b b x coef b b x coef b 26,153 30,083 17,980 23,566 8,173 11,969 5 187 5 966 3 566 4 674 1 621 2 374 9 735,3 11 198,3 6 693,0 8 772,2 3 042,3 4 455,5 30,083 23,566 11,969 5 966 4 674 2 374 11 198,3 8 772,2 4 455,5 30,083 40,742 5 966 8 080 11 198,3 15 166,2 10,821 15,876 23,107 2 146 3 149 4 583 4 028,1 5 909,8 8 601,5 8 . 1 . 90 Official Journal of the European Communities No L 4/ 17 Positive Negative CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 1 1 27,403 10,821 15,876 23,107 23,107 27,403 27,403 , 28,504 23,566 26,153 30,083 17,980 23,566 35,214 35,214 23,566 35,214 10 200,5 4 028,1 . 5 909,8 8 601,5 8 601,5 10 200,5 10 200,5 10 610,4 8 772,2 9 735,3 11 198,3 6 693,0 8 772,2 13 108,3 13 108,3 8 772,2 13 108,3 100 kg  5 435 2 146 3 149 4 583 4 583 5 435 5 435 5 653 4 674 5 187 5 966 3 566 4 674 6 984 6 984 4 674 6 984 6 404 5 187 5 966 3 566 4 674 5 187 5 966 3 566 4 674 5 187 5 966 3 566 4 674 5 187 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 0406 90 25 32,291 26,153 30,083 17,980 23,566 26,153 30,083 17,980 23,566 26,153 30,083 17^980 23,566 12 020,1 9 735,3 11 198,3 6 693,0 8 772,2 9 735,3 11 198,3 6 693,0 8 772,2 9 735,3 11 198,3 6 693,0 8 772,2 0406 90 27 0406 90 29 26,153 9 735,3 No L 4/ 18 Official Journal of the European Communities 8 . li 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 100 kg ­ 30,083 17,980 23,566 5 966 3 566 . 4 674 11 198,3 6 693,0 8 772,2 26,153 30,083 5 187 5 966 3 566 4 674 9 735,3 11 198,3 6 693,0 8 772,2 17,980 23,566 26,153 30,083 17,980 23,566 5 187 5 966 3 566 4 674 9 735,3 11 198,3 6 693,0 8 772,2 5 187 5 966 3 566 4 674 26,153 30,083 17,980 23,566 9 735,3 11 198,3 6 693,0 8 772,2 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04rl5 04-15 04-15 04-15 04-15 04-15 04-15 04-15, 04-8 04-8 04-8 04-8 04-8 04-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 26,153 30,083 17,980 23,566 5 187 5 966 3 566 4 674 9 735,3 11 198,3 6 693,0 8 772,2 26,153 30,083 17,980 23,566 5 187 5 966 3 566 4 674 9 735,3 11 198,3 6 693,0 8 772,2 26,153 30,083 17,980 23,566 5 187 5 966 3 566 4 674 9 735,3 11 198,3 6 693,0 8 772,2 40,742 8 080 15 166,2 26,153 30,083 17,980 23,566 5 187 5 966 3 566 4 674 9 735,3 11 198,3 6 693,0 8 772,2 8 . 1 . 90 Official Journal of the European Communities No L 4/ 19 Positive Negative CN code Table Notes Germany Spain PortugalAdditional code Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  26,153 30,083 17,980 23,566 5 187 5 966 3 566 4 674 9 735,3 11 198,3 6 693,0 8 772,2 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 . 26,153  30,083 17,980 23,566 26,153 . 30,083 17,980 23,566 26,153 30,083 17,980 23,566 26,153 . 30,083 17,980 23,566 26,153 30,083 17,980 23,566 26,153 30,083 17,980 23,566 8,173 11,969 8,173 11,969 30,083 23,566 5 187 5 966 3 566 4 674 5 187 5 966 3 566 4 674 5 187 5 966 3 566 4 674 5 187 5 966 3 566 4 674 5 187 5 966 3 566 4 674 5 187 . 5 966 3 566 4 674 1 621 2 374 1 621 2 374 5 966 4 674 9 735,3 11 198,3 6 693,0 8 772,2 9 735,3 11 198,3 6 693,0 8 772,2 9 735,3 11 198,3 6 693,0 8 772,2 9 735,3 11 198,3 6 693,0 8 772,2 9 735,3 11 198,3 6 693,0 8 772,2 9 735,3 11 198,3 6 693,0 8 772,2 3 042,3 4 455,5 3 042,3 4 455,5 11 198,3 8 772,2 No L 4/20 Official Journal of the European Communities 8 . 1 . 90 Negative CN code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0406 90 97 0406 90 99 2309 10 15 2309 10 19 I Positive Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom I DM Fl Pta £ 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 ' 11,969 30,083 23,566 11,969 2,680 5,360 8,040 10,050 11,256 12,060 4,207 8,413 12,620 15,775 17,668 18,930 2,680 5,360 8,040 10,050 11,256 12,060 4,207 8,413 12,620 15,775 17,668 18,930 2,680 5,360 8,040 10,050 11,256 12,060 4,207 8,413 12,620 15,775 17,668 18,930 2,680 2 374 5 966 4 674 2 374 532 1 063 1 595 1 993 2 232 2 392 834 1 669 2 503 3 129 3 504 3 754 532 1 063 1 595 1 993 2 232 2 392 834 1 669 2 503 3 129 3 504 3 754 532 1 063 1 595 1 993 2 232 2 392 834 1 669 2 503 3 129 . 3 504 3 754 532 4 455,5 11 198,3 8 772,2 4 455,5 997,7 1 995,3 2 993,0 3 741,2 4 190,1 4 489,4 1 565,9 3 131,8 4 697,7 5 872,1 6 576,8 7 046,5 997,7 1 995,3 2 993,0 3 741,2 4 190,1 4 489,4 1 565,9 3 131,8 4 697,7 5 872,1 6 576,8 7 046,5 997,7 1 995,3 2 993,0 3 741,2 4 190,1 4 489,4 1 565,9 3 131,8 4 697,7 5 872,1 6 576,8 7 046,5 997,7 2309 10 39 2309 10 59 8 . 1 . 90 Official Journal of the European Communities No L 4/21 Positive Negative CN code Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 2309 10 59 2309 10 70 Table Additionalcode 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 100 kg  1 063 1 595 1 993 2 232 2 392 834 1 669 2 503 3 129 3 504 3 754 532 1 063 1 595 1 993 2 232 2 392 834 1 669 2 503 3 129 3 504 3 754 532 1 063 1 595 1 993 2 232 2 392 834 1 669 2 503 3 129 3 504 3 754 532 1 063 1 595 1 993 2 232 2 392 834 5,360 8,040 10,050 11,256 12,060 4,207 8,413 12,620 15,775 17,668 18,930 2,680 5,360 8,040 10,050 11,256 12,060 4,207 8,413 12,620 15,775 17,668 18,930 2,680 5,360 8,040 10,050 11,256 12,060 4,207 8,413 12,620 15,775 17,668 18,930 2,680 5,360 8,040 10,050 11,256 12,060 4,207 1 995,3 2 993,0 3 741,2 4 190,1 4 489,4 1 565,9 3 131,8 4 697,7 5 872,1 6 576,8 7 046,5 997,7 1 995,3 2 993,0 3 741,2 4 190,1 4 489,4 1 565,9 3 131,8 4 697,7 5 872,1 6 576,8 7 046,5 997,7 1 995,3 2 993,0 3 741,2 4 190,1 4 489,4 1 565,9 3 131,8 4 697,7 5 872,1 6 576,8 7 046,5 997,7 1 995,3 2 993,0 3 741,2 4 190,1 4 489,4 1 565,9 2309 90 35 2309 90 39 No L 4/22 Official Journal of the European Communities 8 . 1 . 90 Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £DM Pta Bfrs/Lfrs Dkr Lu FF Dr £ Irl Esc 100 kg 2309 90 39 2309 90 49 2309 90 59 8,413 12,620 15,775 17,668 18,930 2,680 5,360 8,040 10,050 11,256 12,060 4,207 8,413 12,620 15,775 17,668 18,930 2,680 5,360 8,040 10,050 11,256 12,060 4,207 8,413 12,620 15,775 17,668 18,930 2,680 5,360 8,040 10,050 11,256 12,060 4,207 8,413 12,620 15,775 17,668 18,930 1 669 2 503 3 129 3 504 3 754 532 1 063 1 595 1 993 2 232 2 392 834 1 669 2 503 3 129 3 504 3 754 532 1 063 1 595 1 993 2 232 2 392 834 1 669 2 503 3 129 3 504 3 754 532 1 063 1 595 1 993 2 232 2 392 834 1 669 2 503 3 129 3 504 3 754 3 131,8 4 697,7 5 872,1 6 576,8 7 046,5 997,7 1 995,3 2 993,0 3 741,2 4 190,1 4 489,4 1 565,9 3 131,8 4 697,7 5 872&gt;1 6 576,8 7 046,5 997,7 1 995,3 2 993,0 3 741,2 4 190,1 4 489,4 1 565,9 3 131,8 4 697,7 5 872,1 6 576,8 7 046,5 997,7 1 995,3 2 993,0 3 741,2 4 190,1 4 489,4 1 565,9 3 131,8 4 697,7 5 872,1 6 576,8 7 046,5 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 2309 90 70 8 . 1 . 90 Official Journal of the European Communities No L 4/23 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a  % milk fat/ 100 kg product  0,396 78 147,3 b 0,434 86 161,6 c  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,180 36 66,9 . d  Vo lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,210 42 78,3 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,016 ; 3 6,1 f  % sucrose/ 100 kg product  0,074 14 11,8 Annex For certain milk products, falling within CN codes 040 1 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 4/24 Official Journal of the European Communities 8 . 1 . 90 PART 6 SECTOR WINE Monetary compensatory amounts LU Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 0 II 875,7 22-5 7432 0 875,7 22-5 7434 0 38,0 22-5 7587 0 875,7 22-5 7588 C) 38,0 2204 21 29 22-6 7438 (2) 613,5 22-6 7439 0 Il 613,5 22-6 7441 C) Il 38,0 22-6 7589 .0 Il 613,5 22-6 7590 O 38,0 2204 21 35 22-8 7449 O Il 875,7 22-8 7451 0 38,0 , 22-8 7591 0 875,7 22-8 7592 C) Il 38,0 2204 21 39 22-9 7455 0 613,5 22-9 7457 0 38,0 22-9 7593 0 Il 613,5 22-9 7594 0 38,0 2204 29 10 22-3 7426 C) Il 38,0 2204 29 25 22-11 7478 O 875,7 22-11 7479 O 875,7 22-11 7480 0 l 875,7 22-11 7481 0 Il 875,7 22-11 7483 0 l 38,0 22-11 7595 O l 875,7 22-11 7596 C) l 38,0 2204 29 29 22-12 7487 0 l 613,5 22-12 7488 O l 613,5 22-12 7490 0 l 38,0 22-12 7597 0 l 613,5 22-12 7598 (') l 38,0 2204 29 35 22-14 7498 O l 875,7 22-14 7499 O l 875,7 22-14 7518 (') l 38,0 22-14 7599 (2) I 875,7 8 . 1 . 90 Official Journal of the European Communities No L 4/25 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 0 0 0 0 0 38,0 613,5 38,0 613,5 38,0 (l ) % vol/hl o hi No L 4/26 Official Journal of the European Communities 8 . 1 . 90 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  6,201 6,201 6,201 6,201 6,201 6,201 6,201 6,201 7,437 7,437 7,437 1 180 1 180 1 180 1 180 1 180 1 180 1 180 1 180 1 415 1 415 1 415 O (') n o o o o o  100 kg of dry matter  7,437 7,437 7,437 1 415 1 415 1 415  % sucrose content and 100 kg net ¢ 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 1 7-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 7-11 7-11 7-11 7-12 7-10 7-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 0,0744 0,0744 0,0744 14,15 14,15 14,15. 982,8 982,8 982,8 982,8 982,8 982,8 982,8 982,8 1 178,6 1 178,6 1 178,6 1 178,6 1 178,6 1 178,6 11,786 11,786 11,786 1 178,6 11,786 11,786 11,786 11,786 11,786 11,786 11,786 1 178,6 11,786 11,786 11,786  100 kg of dry matter  7,437 1 415  % sucrose content and 100 kg net - ) &gt; » 3 3 J 14,15 14,15 14,15 14,15 14,15 14,15 14,15 0,0744 0,0744 0,0744 0,0744 0,0744 0,0744 0,0744  100 kg of dry matter  7,437 1 415  °/o sucrose content and 100 kg net - o o o 0,0744 0,0744 0,0744 14,15 14,15 14,15 8 . 1 . 90 Official Journal of the European Communities No L 4/27 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968, p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of 1 exports . No L 4/28 Official Journal of the European Communities 8 . 1 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code fable additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg ¢ 5 990 5 990 18,930 21,254 30,197 2,358 3,150 4,7.86 18,930 21,254 30,197 2,358 3,150 4,786 4,908 4,908 4,458 4,458 4,992 4,992 7 046,6 7 902,4 11 241,1 877,8 1 172,6 1 781,6 7 046,6 7 902,4 11 241,1 877,8 1 172,6 1 781,6 1 826,8 1 826,8 706,5 706,5 791,2 791,2 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 8 . 1 . 90 Official Journal of the European Communities No L 4/29 Positive Negative NotesCN code Table Additionalcode Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  7632 619,6 619,6 544,3 619,6 3,910 3,910 3,435 3,910 3,093 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 4,450 5,856 705,2 927,9 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 3,566 5,413 6,228 7,537 8,778 969,9 1 726,1 2 029,6 2 516,0 2 977,9 6585 7585 6586 7586 7001 7002 7003 7004 7635 7636 7637 7642 3,012 \ 4,351 6,225 3,304 689,5 986,5 523,7 No L 4/30 Official Journal of the European Communities 8 . 1 . 90 Positive Negative CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 954,7 745,9 1 357,7 575,4 575,4 523,7 954,7 745,9 1 357,7 689,5 986,5 6,024 4,706 8,567 3,631 3,631 3,304 6,024 4,706 8,567 3,012 4,351 6,225 2,452 3,858 5,197 7,071 3,412 4,818 6,157 2,844 4,450 5,856 2,650 4,256 5,662 7,001 8,875 3,496 5,102 6,508 7,847 9,721 4,456 6,062 7,468 8,807 5,494 7,100 8,506 7,950 9,556 10,962 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 611,3 823,5 1 120,5 540.8 763,5 975,7 705,2 927.9 986,5 1 241,1 1 463,8 1 676,0 1 973,0 1 120,5 1 375,1 1 597,8 1 810,0 2 107,0 1 272,7 1 527,3 1 750,0 1 962,2 1 437,1 1 691,7 1 914,4 2 959,6 3 214,2 3 436,9 8 . 1 . 90 Official Journal of the European Communities No L 4/31 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  1 00 kg  7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 ' 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 12,301 14,175 8,796 10,402 11,808 13,147 15,021 9,756 11,362 12,768 14,107 10,794 12,400 13,806 14,197 15,803 17,209 18,548 20,422 15,043 16,649 18,055 19,394 21,268 16,003 17,609 19,015 20,354 17,041 18,647 20,053 27,637 29,243 30,649 31,988 33,862 28,483 30,089 31,495 32,834 29,443 31,049 32,455 30,481 32,087 5 482 5 788 6 055 6 310 6 666 5 696 6 002 6 269 6 524 5 938 6 244 6511 6 200 6 506 3 649,1 3 946,1 3 093,6 3 348,2 3 570,9 3 783,1 4 080,1 3 245,8 3 500,4 3 723,1 3 935,3 3 410,2 3 664,8 3 887,5 5 284,9 5 539,5 5 762,2 5 974,4 6 27 1 ,4 5 418,9 5 673,5 5 896,2 6 108,4 6 405,4 5 571,1 5 825,7 6 048,4 6 260,6 5 735,5 5 990,1 6 212,8 10 288,0 10 542,6 10 765,3 10 977,5 11 274,5 10 422,0 10 676,6 10 899,3 11 111,5 10 574,2 10 828,8 11 051,5 10 738,6 10 993,2 No L 4/32 Official Journal of the European Communities 8 . 1 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl EscDM Pta  100 kg  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 (') O (') (') (') (') (') (') O O O O C) (') (') (') o o 0 o (') C) (') (') (') o o 0 C) C) o o o o C) o o n n o o o o o c) 2,588 3,994 5,333 7,207 3,434 4,840 6,179 8,053 2.788 4,394 5,800 7,139 3,826 5,432 6,838 3,632 5,238 6,644 7,983 9,857 4,478 6,084 7,490 8,829 10,703 5,438 7,044 8,450 9.789 6,476 8,082 9,488 8,932 10,538 11,944 13,283 15,157 9,778 11,384 12,790 14,129 16,003 10,738 620,0 842,7 1 054,9 1 351,9 499,4 754,0 976,7 1 188,9 1 485,9 651,6 906,2 1 128,9 1 341,1 816,0 1 070,6 1 293,3 1 351,9 1 606,5 1 829,2 2 041,4 2 338,4 1 485,9 1 740,5 1 963,2 2 175,4 2 472,4 1 638,1 1 892,7 2 115,4 2 327,6 1 802,5 2 057,1 2 279,8 3 325,0 3 579,6 3 802,3 4 014,5 4 311,5 3 459,0 3 713,6 ' 3 936,3 4 148,5 4 445,5 3611,2 8 . 1 . 90 Official Journal of the European Communities No L 4/33 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 100 kg - 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 O 0 (') 0 (') o (') (') C) o 0) C) o o 0 o n o o o n o o O C) 0) o O n n o o (') o o o C) C) (') 0 C) C) 0 C) 12,344 13,750 15,089 11,776 13,382 14,788 15,179 16,785 18,191 19,530 21,404 16,025 17,631 19,037 20,376 ¢ 22,250 16,985 18,591 19,997 21,336 18,023 19,629 21,035 28,619 30,225 31,631 32,970 29,465 31,071 32,477 33,816 30,425 32,031 33,437 31,463 33,069 6,523 8,129 9,535 10,874 12,748 7,369 8,975 10,381 11,720 5 677 5 983 6 250 6 505 5 891 6 197 6 464 6 719 6 133 6 439 6 706 6 395 6 701 3 865,8 4 088,5 4 300,7 3 775,6 4 030,2 4 252,9 5 650,3 5 904,9 6 127,6 6 339,8 6 636,8 5 784,3 6 038,9 6 261,6 6 473,8 6 770,8 5 936,5 6 191,1 6 413,8 6 626,0 6 100,9 6 355,5 6 578,2 10 653,4 10 908,0 11 130,7 1 1 342,9 10 787,4 11 042,0 1 1 264,7 11 476,9 10 939,6 11 194,2 11 416,9 11 104,0 11 358,6 2 426,1 2 680,7 2 903,4 3 115,6 3 412,6 2 560,1 2 814,7 3 037,4 3 249,6 No L 4/34 Official Journal of the European Communities 8 . 1 . 90 Positive Negative Germany Spain Denmark Italy France Greece ¢ Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 100 kg  7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 13,594 8,329 9,935 11,341 12,680 9,367 10,973 12,379 10,403 12,009 15,403 17,009 . 18,415 19,754 21,628 16,249 17,855 19,261 20,600 22,474 17,209 18,815 20,221 21,560 18,247 19,853 8,694 10,300 11,706 13,045 14,919 9,540 11,146 12,552 13,891 15,765 10,500 12,106 13,512 14,851 11,538 13,144 14,550 12,574 14,180 3 546,6 2 712,3 2 966,9 3 189,6 3 401,8 2 876,7 3 131,3 3 354,0 3 041,1 3 295,7 5 733,8 5 988,4 6 211,1 6 423,3 6 720,3 5 867,8 6 122,4 6 345,1 6 557,3 ' 6 854,3 6 020,0 6 274,6 6 497,3 6 709,5 6 184,4 6 439,0 3 233,5 3 488,1 3 710,8 3 923,0 4 220,0 3 367,5 3 622,1 3 844,8 4 057,0 4 354,0 3 519,7 3 774,3 3 997,0 4 209,2 3 684,1 3 938,7 4 161,4 3 848,5 4 103,1 (') (') C) o C) 0 C) e&gt; o o o C) o C) (') C) o C) C) C) C) C) C) C) C) C) C) (') (') C) C) C) C) C) e&gt; o e&gt; C) C) o e&gt; C) o o C) 8 . 1 . 90 Official Journal of the European Communities No L 4/35 Positive Negative Germany Spain Denmark Italy Greece Ireland Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ France FFDM Pta Bfrs/Lfrs Dkr Lit Dr £ Ir Esc  100 kg  7360 7361 7362 7363 7364 7365 7366 7367, 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 O C) (') (') O O C) o C) C) C) (') C) ( ¢) (') (') C) (') / 1 \ C) (') C) C) C ) C) C) C) (') (') C) C) (') (') (') C) (') C) (') o (') o C) C) (') 16,712 18,318 19,724 21,063 22,937 17,558 19,164 20,570 21,909 23,783 18,518 20,124 21,530 22,869 19,556 21,162 20,592 10,843 12,449 13,855 15,194 17,068 11,689 13,295 14,701 16,040 17,914 12,649 14,255 15,661 17,000 13,687 15,293 16,699 14,723 16,329 . 17,831 19,437 20,843 22,182 24,056 18,677 20,283 21,689 23,028 6 221,0 6 475,6 6 698,3 6 910,5 7 207,5 6 355,0 6 609,6 6 832,3 7 044,5 7 341,5 6 507,2 6 761,8 6 984,5 7 196,7 6 671,6 6 926,2 6 836,0 4 032,2 4 286,8 4 509,5 4 721,7 5 018,7 4 166,2 4 420,8 4 643,5 4 855,7 5 152,7 4 318,4 4 573,0 4 795,7 5 007,9 4 482,8 4 737,4 4 960,1 4 647,2 4 901,8 6 637,6 6 892,2 7 114,9 7 327,1 7 624,1 6 771,6 7 026,2 7 248,9 7 461,1 8 . 1 . 90No L 4/36 Official Journal of the European Communities Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands Ft United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 100 kg 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 7606 (') o 0) (') o o o (') o C) (') (') (') C) 0) C ) o o o o (') 0) (') 0) C) o (') o (') (') o o o (') C) (') o (') (') (') (') o o (') 19,637 21,243 22,649 20,675 22,281 12,556 14,162 15,568 16,907 18,781 13,402 15,008 16,414 17,753 19,627 14,362 15,968 17,374 18,713 15,400 17,006 18,412 16,436 18,042 18,847 21,210 21,859 23,198 25,072 19,693 21,299 22,705 24,044 20,653 22,259 23,665 21,691 23,297 18,953 20,559 21,965 23,304 25,178 19,799 21,405 6 923,8 7 178,4 7 401,1 7 088,2 7 342,8 4 668,9 4 923,5 5 146,2 5 358,4 5 655,4 4 802,9 5 057,5 5 280,2 5 492,4 5 789,4 4 955,1 5 209,7 5 432,4 5 644,6 5 119,5 5 374,1 5 596,8 5 283,9 5 538,5 7 016,0 7 552,4 7 493,3 7 705,5 8 002,5 7 150,0 7 404,6 7 627,3 7 839,5 7 302,2 7 556,8 7 779,5 7 466,6 7 721,2 7 055,1 7 309,7 7 532,4 7 744,6 8 041,6 7 189,1 7 443,7 8 . 1 . 90 Official Journal of the European Communities No L 4/37 Positive Negative Germany Spain Portugal CN code Tabe Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 100 kg  5 157 5 175 5 134 5 389 5 109 5 376 5 065 5 371 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 C) O C) C) O (') (') (') (') O (') (') C) (') C) o (') n o n o o o o n n o o n n o o o o o (') o n o c) (') (') o n 22,811 24,150 26,024 20.759 22.365 23,771 25,110 21,797 23,403 22,833 21,916 23,522 24,928 26,267 22,762 24,368 25,774 27,113 23,722 25,328 26,734 24.760 26.366 20,612 22,218 23,624 24,963 21,458 23,064 24,470 25,809 22,418 24,024 25,430 23,456 25,062 26,501 . 28,107 29,513 27,347 28,953 30,359 28,307 29,913 3,880 7 666,4 7 878,6 8 175,6 7 341,3 7 595,9 7 818,6 8 030,8 7 505,7 7 760,3 7 670,1 8 158,1 8 412,7 8 635,4 8 847,6 8 292,1 8 546,7 8 769,4 8 981,6 8 444,3 8 698,9 8 921,6 8 608,7 8 863,3 7 672,5 7 927,1 8 149,8 8 362,0 7 806,5 8 061,1 8 283,8 8 496,0 7 958,7 8 213,3 8 436,0 8 123,1 8 377,7 9 864,7 10 119,3 10 342,0 9 998,7 10 253,3 10 476,0 10 150,9 10 405,5 615,0 5 130 5 117 5 112 5 256 5 562 5 829 5 470 5 776 6 043 5 712 6018 8 . 1 . 90No L 4/38 Official Journal of the European Communities Positive Negative Germany Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Nether ­ lands F1 Spain Pta United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 100 kg ¢ CN code Table Additionalcode Notes  7759 7760 7761 7762 7765 7766 7768 7769 7770 7771 7778 7779 7780 7781 7785 7786 7788 7789 7798 7799 7800 7801 7802 7805 7806 7807 7808 7809 7810 7811 7818 7819 7820 7821 7822 7825 7826 7827 7828 7829 7830 7831 7838 7840 7841 (') (') (') (') ' 0 (') (') (') (') 0 ) (') 5,486 32,390 33*996 35,402 33,236 34,842 6,530 8,136 * 34,196 35,802 11,830 13,436 38,27? 39,885 39,125 40,731 18,077 19,683 4,862 6,468 39,374 40,980 42,386 40,220 41,826 43,232 7,512 9,118 41,180 42,786 12,812 14,418 40,356 41,962 43,368 41,202 42,808 44,214 19,059 20,665 42,162 43,768 19,283 3,569 6 424 6 730 6 997 6 638 6 944 6 880 7 186 7 592 . 7 898 7 806 8 112 7 810 8 116 8 383 8 024 8 330 8 597 8 266 8 572 8 005 8 311 8 578 8 219 8 525 8 792 8 461 8 767 869.6 12 056,8 12 311,4 12 534,1 12 190,8 12 445,4 1 601,5 1 856,1 12 343,0 12 597,6 3 574,6 3 829,2 14 249,0 14 503,6 14 383,0 14 637,6 5 899,9 6 154,5 980,4 1 235,0 14 656,8 14 911,4 15 134,1 14 790,8 15 045,4 15 268,1 1 966,9 2 221,5 14 943,0 15 197,6 3 940,0 4 194,6 15 022,2 15 276,8 15 499,5 15 156,2 15 410,8 15 633,5 6 265,3 6 519,9 15 308,4 15 563,0 6 348,8 730.7 985,3 8 . 1 . 90 Official Journal of the European Communities No L 4/39 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg  7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 4,975 6,314 8,188 2,809 4,415 5,821 7,160 9,034 3,769 5,375 6,781 8,120 4,807 6,413 7,819 5,843 7,449 3,272 4,878 6,284 7,623 9,497 4,118 5,724 7,130 8,469 10,343 5,078 6,684 8,090 9,429 6,116 7,722 9,128 7,152 8,758 4,580 6,186 7,592 8,931 10,805 5,426 7,032 8,438 9,777 1 208,0 1 420,2 1 717,2 864,7 1 119,3 1 342,0 1 554,2 1 851,2 1 016,9 1 271,5 1 494,2 1 706,4 1 181,3 1 435,9 1 658,6 1 345,7 1 600,3 1 217,9 1 472,5 1 695,2 1 907,4 2 204,4 1 351,9 1 606,5 1 829,2 2 041,4 2 338,4 1 504,1 1 758,7 1 981,4 2 193,6 1 668,5 1 923,1 2 145,8 1 832,9 2 087,5 1 705,0 1 959,6 2 182,3 2 394,5 2 691,5 1 839,0 2 093,6 2 316,3 2 528,5 0) C) No L 4/40 Official Journal of the European Communities 8 . 1 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Tab e Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta  100 kg  O (') (') C) C) C) 0) C) 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 7971 7972 7973 7975 7976 11,651 6.386 7,992 9,398 10,737 7,424 9,030 10,436 8,460 10,066 6,543 8,149 9,555 10,894 12,768 7,389 8,995 10,401 11,740 13,614 8,349 9,955 11,361 12,700 9.387 10,993 12,399 10,423 12,029 9,488 11,094 12,500 13,839 15,713 10,334 11,940 13,346 14,685 16,559 11,294 12,900 14,306 15,645 12,332 13,938 2 825,5 1 991,2 2 245,8 2 468,5 2 680,7 2 155,6 2 410,2 2 632,9 2 320,0 2 574,6 2 435,7 2 690,3 2 913,0 3 125,2 3 422,2 2 569,7 2 824,3 3 047,0 3 259,2 3 556,2 2 721,9 2 976,5 3 199,2 3 411,4 2 886,3 3 140,9 3 363,6 3 050,7 3 305,3 3 531,8 3 786,4 4 009,1 4 221,3 4 518,3 3 665,8 3 920,4 4 143,1 4 355,3 4 652,3 3 818,0 4 072,6 4 295,3 4 507,5 3 982,4 4 237,0 0 (') 8 . 1 . 90 Official Journal of the European Communities No L 4/41 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 100 kg  7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 15,344 13,368 14,974 14,723 16,329 17,735 19,074 20,948 15,569 v 17,175 18,581 19,920 16,529 18,135 19,541 17,567 19,173 4 459,7 4 146,8 4 401,4 5 480,4 5 735,0 5 957,7 6 169,9 6 466,9 5 614,4 5 869,0 6 091,7 6 303,9 5 766,6 6 021,2 6 243,9 5 931,0 6 185,6 Amounts to be deducted 51xx 52xx 5 3xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 5780 5781 5785 5786 579x 0,463 0,979 1,566 2,165 3,088 4,477 6,947 6,947 9,726 9,726 12,505 12,505 12,505 15,284 15,284 15,284 15,284 15,284 15,284 15,284 18,063 18,063 18,063 18,063 0,463 92 194 310 429 612 887 1 377 1 377 1 927 1 927 2 478 2 478 2 478 3 029 3 029 3 029 3 029 3 029 3 029 3 029 3 579 3 579 3 579 3 579 92 172,5 364,5 583,2 806,2 1 149,7 1 667,0 2 586,8 2 586,8 3 621,5 3 621,5 4 656,2 4 656,2 4 656,2 5 690,9 5 690,9 5 690,9 5 690,9 5 690,9 5 690,9 5 690,9 6 725,6 6 725,6 6 725,6 6 725,6 172,5 No L 4/42 Official Journal of the European Communities 8 . 1 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta 100 kg ¢ 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 0,463 0,463 0,463 0,463 0,463 0,463 0,463 0,979 0,979 0,979 1,566 1,566 2,165 2,165 3,088 3,088 4,477 4,477 6,947 6,947 . 92 92 92 92 92 92 92 194 194 194 310 310 429 429 612 612 887 887 1 377 1 377 172,5 172,5 172,5 172,5 172,5 172,5 172,5 364,5 364,5 364,5 583,2 583,2 806,2 806,2 1 149,7 1 149,7 1 667,0 1 667,0 2 586,8 2 586,8 Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 67 lx 672x 673x 674x 6750 6751 6760 6761 6762 6765 6766 6770 6771 6780 6781 v 0,335 0,709 1,134 1,568 2,236 3,242 5,030 5,030 7,042 7,042 9,054 9,054 9,054 11,066 11,066 11,066 11,066 11,066 11,066 11,066 13,078 13,078 66 140 225 311 443 642 997 997 1 395 1 395 1 794 1 794 1 794 2 193 2 193 2 193 2 193 2 193 2 193 2 193 2 592 2 592 124,9 263,9 422.3 583,7 832.4 1 207,0 1 873,0 1 873,0 2 622,2 2 622,2 3 371,4 3 371,4 3 371,4 4 120,6 4 120,6 4 120,6 4 120,6 4 120,6 4 120,6 4 120,6 4 869,8 4 869,8 8 . 1 . 90 Official Journal of the European Communities No L 4/43 Positive Negative Germany Spam Portugal CN code Tabe Additionalcode Notes Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  1 00 kg - 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 13,078 13,078 0,335 0,335 0,335 0,335 0,335 0,335 0,335 0,335 0,709 . 0,709 0,709 1,134 1,134 1,568 1,568 2,236 2,236 3,242 3,242 5,030 5,030 2 592 2 592 66 66 66 66 66 66 66 66 140 140 140 225 225 311 311 443 443 642 642 997 997 4 869,8 4 869,8 124,9 124,9 124,9 124,9 124,9 124,9 124,9 124,9 263,9 263,9 263,9 422,3 422.3 583,7 583,7 832.4 832,4 1 207,0 1 207,0 1 873,0 1 873,0 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 4/44 Official Journal of the European Communities 8 . 1 . 90 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \ I I  100 kg  2007 91 10 20-4 7385 l 3,719 589,3 2007 99 10 20-5 7387 \ 3,719 589,3 2007 99 31 20-5 7387 l 3,719 589,3 2007 99 33 20-5 7387 l 3,719 589,3 2007 99 35 20-5 7387 \ 3,719 589,3 2007 99 39 20-5 7387 3,719 589,3 8 . 1, 90 Official Journal of the European Communities No L 4/45 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Spam Portugal Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  CN code Table Additionalcode 1509 10 10 1509 10 90 1509 90 00 1510 00 10 1510 00 90 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 14,246 14,246 9,974 15,773 11,502 11,502 15,671 11,399 11,399 6,032 6,032 1,760 7,359 3,087 3,087 932,5 932,5 652,9 1 032,5 752,9 752,9 1 025,8 746,2 746,2 394,8 394,8 115,2 481,7 202,1 202,1 No L 4/46 Official Journal of the European Communities ' 8 . 1 . 90 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark 1 Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,142 1,180 1,102 1,189 1,189 1,145 1,180 1,189 1,180 1,189 1,189 1,104   1,015 1,015 1,015 1,020 1,015 1,020 1,015 1,015  1,287 1,287 1,029 1,110 1,110 1,205 1,075 1,287 1,110 1,287 1,110 1,110 1,025  0,974 0,974 0,984 0,984 0,974 0,984 0,974 0,984 1,043 1,043 ANNEX III Conversion rates used to Ax the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,78793 0,515593 0,135169 0,453339 0,152301 0,0504560 0,0487700 12,4074 11,7273 8,62592 57,1648 10,5719 2,77157 9,29545 3,12284 1,03457 2 050,44 254,406 240,462 176,870 55,2545 10,2187 2,67895 8,98483 3,01849 0,966582 1 981,92 245,905 232,426 170,959 48,2869 8,93007 2,34113 7,85183 2,63785 0,873900 0,844696 1 732,00 214,896 203,117 149,401